Enhanced Acquisitions II, LLC v McSam Tribeca, LLC (2016 NY Slip Op 05357)





Enhanced Acquisitions II, LLC v McSam Tribeca, LLC


2016 NY Slip Op 05357


Decided on July 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2014-05627
 (Index Nos. 507168/13, 507174/13)

[*1]Enhanced Acquisitions II, LLC, respondent,
vMcSam Tribeca, LLC, et al., appellants, et al., defendants. (Action No. 1)
Enhanced Acquisitions II, LLC, respondent,
vSarla Sai, LLC, et al., appellants, et al., defendants. (Action No. 2)


Archer & Greiner, P.C., New York, NY (Michael S. Horn of counsel; Patrick Papalia on the brief), for appellants.
Meister Seeling & Fein, LLP, New York, NY (Howard S. Koh of counsel), for respondent.

DECISION & ORDER
In two related actions to foreclose a mortgage, the defendants McSam Tribeca, LLC, Ashok Dhabuwala, and Sarla Sai, LLC, appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Ruchelsman, J.), dated April 24, 2014, as denied those branches of their pre-answer motions which were pursuant to CPLR 3211(a) to dismiss the complaints insofar as asserted against them on the ground of lack of standing.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The appellants made pre-answer motions, inter alia, pursuant to CPLR 3211(a) to dismiss the complaints insofar as asserted against them on the ground that the plaintiff lacked standing to maintain the mortgage foreclosure actions against them. Accordingly, the burden was on the appellants to establish, prima facie, that the plaintiff lacked standing (see Deutsche Bank Trust Co. Ams. v Vitellas, 131 AD3d 52, 59-60). The appellants offered no such evidence.
The appellants' remaining contentions are without merit.
Accordingly, the Supreme Court properly denied those branches of the appellants' pre-answer motions which were pursuant to CPLR 3211(a) to dismiss the complaints insofar as asserted against them on the ground of lack of standing.
DILLON, J.P., CHAMBERS, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court